Citation Nr: 0713502	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-34 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 30 percent 
disabling.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision.  

The Board addresses the claim for an increased (initial) 
rating for PTSD (now rated 30percen disabling) in the REMAND 
portion of the decision below and REMANDS that issue to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  Tinnitus was manifested years after active service and is 
not related to service or to any aspect of that service, 
including any combat noise exposure.

2.  A current low back disorder was manifested years after 
active service and is not related to service or to any aspect 
of that service, including any combat conditions; rather, it 
is related to post-service incidents.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1111, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in March 2003; a rating decision 
in July 2003; and a statement of the case in July 2004.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Indeed, the March 2003 letter preceded the RO's 
initial adjudication in July 2003.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication (the July 2003 rating decision) or 
even the final adjudication (the July 2004 statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  For the most part, VA effectively 
complied with all of the required elements under its duty to 
notify claimants prior to the last adjudication here (the 
July 2004 statement of the case).

Indeed, the veteran has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, 
20 Vet. App. 537 (2006) (discussing Board's ability to 
consider "harmless error"); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); cf. Locklear v. Nicholson, 20 Vet. 
App. 410, 415-16 (2006) (duty to notify does not extend in 
perpetuity or impose duty on VA to provide notice on receipt 
of every piece of evidence or information).  Thus, VA 
satisfied its duty to notify the veteran.  

In addition, VA has obtained all relevant, identified, and 
available evidence needed for adjudication of the claim and 
has notified the appellant of any evidence that could not be 
obtained.  Also, VA has examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
In addition, service connection may be presumed for certain 
chronic diseases, including arthritis, that are manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

A veteran is presumed to be in sound condition when examined 
and accepted into the service except for defects or disorders 
noted when examined and accepted for service.  38 U.S.C.A. § 
1111.  The presumption is rebutted where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  "[T]he Government must show 
clear and unmistakable evidence of both a preexisting 
condition and a lack of in-service aggravation to overcome 
the presumption of soundness . . ."  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003 
(July 16, 2003) (cited at 69 Fed. Reg. 25,174 (May 5, 2004)).  
According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1).  Determinations 
of whether a condition existed prior to service should be 
""based on thorough analysis of the evidentiary showing and 
careful correlation of all material facts, with due regard to 
... manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof."  Ibid.

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  Thus, one of the requirements for service 
connection is competent evidence that a claimed disability 
currently exists.  See Degmetich, supra; Brammer, supra.  
This determination is based on analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A relaxed evidentiary standard of proof applies to claims for 
service connection for injuries allegedly incurred in combat.  
38 U.S.C.A. § 1154(b);  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  When an injury or disease is alleged to have 
been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
"Satisfactory evidence" is credible evidence.  Collette, 82 
F.3d at 392.  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This 
provision does not establish a presumption of service 
connection; rather, it eases a combat veteran's burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to 
the question of service incurrence, and not to the question 
of either current disability or nexus to service; both of 
these inquiries generally require competent medical evidence.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 
3.102 (2006).

Tinnitus

The veteran's service medical records do not mention any ear 
problems or ringing in his ears.  

Moreover, there is no clinical record or documentation of 
tinnitus or ringing in the ears until many years after 
service.  For instance, ringing in the ears is mentioned on 
an October 1999 symptom checklist.

Moreover, on VA examination in July 2003, the veteran 
reported onset of tinnitus in the early 1970s.  He also 
described exposure to combat and artillery noise (such as 
land mine explosions and Howitzer guns) from his service in 
the infantry during the Vietnam War.  The examining VA 
audiologist concluded:  "Despite the veteran's claim that 
the tinnitus condition is service connected, due to lack of 
documentation in the [claims folder], it is not at least as 
likely as not that the tinnitus is related to military 
service."  

The Board is mindful and respectful of the veteran's 
arguments that he suffered tinnitus from combat noise, 
including land mine explosions and artillery noise.  See 
38 U.S.C.A. § 1154(b).  Indeed, the record adequately 
reflects that the veteran did serve in the infantry and that 
he was in combat.  For instance, he has been awarded both the 
Combat Infantryman Badge and a Purple Heart award.  But this 
does not eliminate the need for medical evidence of a nexus 
between the events in service and the current complaints of 
tinnitus.  See Brock, supra; Libertine, supra; Beausoleil, 
supra.  As a layperson, the veteran lacks the required 
medical expertise to provide such a medical nexus opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, 
the July 2003 VA examination specifically concluded that it 
was "not at least as likely as not that the tinnitus is 
related to military service."
  
Thus, the evidence demonstrates that the veteran did not 
manifest tinnitus during service or for many years after 
service and that it is not related to such service or any 
aspect thereof.  Since the preponderance of the evidence is 
against the claim, the "benefit-of-the-doubt" rule does not 
apply, and the Board will deny the claim.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  

Low back disability

The veteran contends that he sustained back pains in service 
after being on a forced march.  He states that he has had 
back pains ever since.  

However, according to non-VA hospital records from 1990, on 
treatment for a herniated nucleus pulposus of L4-L5 (which 
included surgery), it was noted that the veteran had a 
history of a lower back strain from 1985.  Also, he had been 
experiencing lower back pain with radiation to the left lower 
extremity after lifting a motor in August 1989.  

Non-VA records from 1997 indicate that the veteran had been 
doing better for a while after the surgery, but that he re-
injured his lower back after a jackhammer bit broke at work.

More recent non-VA medical records from 2000 mention lumbar 
spondylosis and degenerative disc disease, but without 
herniation.

Here are many additional records relating to a post-service 
spinal condition, but only of the cervical spine and only as 
a result of work-related incidents.  (Indeed, the RO 
previously denied service connection for degenerative disc 
disease of the cervical spine in its July 2003 decision.  The 
veteran did not appeal that part of the RO's decision.)

As discussed above, the Board is mindful and respectful of 
the veteran's arguments that he suffers from a low back 
disability that resulted from his active service.  See 
38 U.S.C.A. § 1154(b).  But this does not eliminate the need 
for medical evidence of a nexus between the events in service 
and the current complaints of tinnitus.  See Brock, supra; 
Libertine, supra; Beausoleil, supra.  As a layperson, the 
veteran lacks the required medical expertise to provide such 
a medical nexus opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, all of the available medical 
evidence indicates that the veteran first developed back 
problems possibly as early as 1985, with subsequent re-
injuries as a result of incidents at work.

The Board notes that on an October 1965 pre-induction medical 
history report, the veteran mentioned reported having back 
pains since a car accident five months earlier.  But the 
accompanying physical examination noted that his spine was 
clinically normal.  Moreover, standing alone, the veteran's 
mention of back pains is insufficient to show the presence of 
a chronic back disorder that existed prior to service.  See 
38 C.F.R. § 3.304(b)(1).  Thus, in keeping with applicable 
law, the Board presumes that with regard to the claimed low 
back disability, the veteran was in sound condition when he 
entered service.  See 38 U.S.C.A. § 1111.  

Thus, the evidence demonstrates that the veteran did not 
manifest a low back disability during service or for many 
years after service and that it is not related to such 
service or any aspect thereof.  Since the preponderance of 
the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board will also deny 
this claim.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.  


ORDER

Service connection for tinnitus is denied.

Service connection for a low back disability is denied.


REMAND

Additional development is needed with regard to the claim for 
an increased (initial) rating for PTSD (now rated 30 percent 
disabling).

The veteran's representative states that the veteran has been 
receiving treatment for PTSD twice per month.  However, the 
most recent VA medical records are from October 2003; there 
are no post-October 2003 treatment records.  Moreover, the 
available VA medical records reflect that the veteran has 
also been treated for depression, and there are indications 
in a May 2003 VA PTSD examination that the veteran has been 
receiving medications to treat either PTSD or depression.  
Under the circumstances, the RO should request that the 
veteran specify where he is receiving treatment for 
psychiatric disorders, including PTSD and depression, and 
should follow-up by seeking to obtain any VA and non-VA 
medical records relating to treatment of psychiatric 
disorders, including PTSD and depression.  The RO should also 
obtain copies of any VA medical records relating to 
psychiatric treatment (including for PTSD) from October 2003 
to the present.

In addition, the veteran's representative contends that the 
veteran's PTSD has worsened in severity since the last VA 
examination (which was in May 2003).  Although the amount of 
time that has elapsed since the last VA examination does not 
necessarily require re-examination, the allegation of 
worsening since then coupled with evidence that the veteran 
is possibly being treated more frequently than the record 
currently reflects warrants re-examination.

Accordingly, the Board REMANDS this claim for the following 
actions:

1.  Send the veteran any necessary 
information providing him with notice 
regarding his claim for an increased 
(initial) rating for PTSD, in 
compliance with 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. 
§ 3.159 (2006).

2.  Obtain any VA medical records 
relating to psychiatric treatment 
(including for PTSD) from October 2003 
to the present.

3.  Request that the veteran identify 
who has been treating him for 
psychiatric disorders, including PTSD 
and depression (including names of 
providers, addresses of providers, and 
dates of treatment).  On receipt of 
sufficient information and 
authorization, the RO should then seek 
to obtain any identified, relevant 
records.

4.  Then, schedule the veteran for an 
examination to assess the current 
nature and severity of his PTSD.  
Provide the claims folder to the 
examiner.  The examiner should discuss 
all relevant symptoms and findings, 
including whether any symptoms of 
depression are related to the veteran's 
service-connected PTSD.

5.  Then, readjudicate the claim for an 
increased (initial) rating for PTSD 
(now rated 30 percent disabling).  If 
the decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat the 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


